Opinion filed February 14, 2008 











 








 




Opinion filed February 14,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00001-CV
                                           __________
 
                          SECURITY BANK OF CRAWFORD, Appellant
 
                                                             V.
 
                     EAGLE
CONSTRUCTION AND ENVIRONMENTAL 
  
SERVICES, L.P., Appellee
 

 
                                          On
Appeal from the 91st District Court
 
                                                        Eastland
County, Texas
 
                                             Trial
Court Cause No. CV-07-40705
 

 
                                             M
E M O R A N D U M   O P I N I O N
Security
Bank of Crawford has filed in this court a motion to dismiss its appeal.  In
its motion, the bank states that all issues have been resolved.   The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
February 14,
2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.